CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24N-2.

 

AMENDMENT NO. 1

ETHANOL MARKETING AGREEMENT

 

THIS Amendment No. 1 (“Amendment 1”), dated July 22, 2016, is entered into by
and between Eco-Energy, LLC, a Tennessee Limited Liability Corporation with its
registered office at 6100 Tower Circle, Suite 500, Franklin, Tennessee 37067
(“Eco”), and Heron Lake Bio Energy, LLC (“HLBE”), a Minnesota Limited Liability
Corporation with its main office at 91246 390th Avenue, Heron Lake,
Minnesota.  Eco and Heron are hereinafter also referred to collectively as the
“‘Parties.”

 

RECITALS

 

A.The Parties previously entered an Ethanol Marketing Agreement (“Agreement”),
executed September 17, 2013, where the Parties established certain terms and
conditions relating to Eco’s rights and obligations regarding the purchase of
HLBE’s entire ethanol output.  The Agreement established a term which commenced
on November 1, 2013 and continued until December 31, 2016.  A copy of the
Agreement—including Exhibit A and Exhibit B of the Agreement—is attached hereto
as Appendix 1.

 

B.The Parties now desire to amend the Agreement in order to memorialize the
modifications recently agreed upon by the Parties as well as incorporate such
modifications into the Agreement.

 

NOW, THEREFORE, the written signatures of the Parties integrate this Amendment
No. 1 into the Agreement making it a binding, and legally enforceable, portion
of such.  For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Eco and I HLBE agree as follows:

 

I.EFFECTIVE DATE:  The modifications specified in Paragraph II of this Amendment
No. 1 shall become effective on January 1, 2017.

 

II.MODIFICATIONS:

 

1)Section 4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

4.Purchase Price and Fees.

 

(a)The amount Payable by Eco to HLBE for ethanol that is purchased by Eco
pursuant to this Agreement shall be [***].

 

(b)The amount Payable by HLBE to Eco for services to be provided by Eco under
this Agreement (the “Marketing Fee”) shall be [***].

 

(c)[***].

 





--------------------------------------------------------------------------------

 

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24N-2.

 

2)Section 5(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

5.Payment:

 

(a)Subject to the terms and conditions set forth in this Agreement, upon Eco’s
receipt from HLBE of an invoice, bill of lading, return bill of lading, and
certificate of analysis, Eco will pay to HLBE by wire transfer every Friday
throughout the term of this Agreement for the previous week’s ethanol shipments
(i.e., truck or railcar) shipped from the HLBE facility.

 

3)The first two sentences of Section 21(a) are hereby deleted in their entirety
and replaced with the following:

 

21.Term and Termination:

 

(a)The term of this agreement shall continue until December 31, 2019 (the
“Term”).  Upon the expiration of the Term, this Agreement will automatically
renew for additional consecutive terms of one (1) year each unless either party
hereto gives written notice to the other at least ninety (90) days prior to the
end of the Term or the then current renewal term, in which case this Agreement
shall terminate at the end of the Term or such then current renewal term.

 

III.EFFECT OF AMENDMENT No. 1:  Except as expressly modified in Section II of
this Amendment No. 1 the Agreement remains unchanged and in full force and
effect.

 

IV.ENTIRETIES:  This Amendment No. 1 represents the final agreement between the
parties regarding the subject matter hereof and may not be contradicted by
evidence or prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

 

 

 

ECO ENERGY, LLC.

HERON LAKE BIO ENERGY, LLC.

 

 

By: /s/ Josh Bailey

By: /s/ Eric M Baukol

 

Name: Josh Bailey

 

Name: Eric M Baukol

 

Title: CEO

 

Title: Risk Manager

 

Date: 7/22/16

 

Date: 7/22/16



 



--------------------------------------------------------------------------------